

116 HR 7513 IH: Capitol Police Advancement Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7513IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Rodney Davis of Illinois (for himself and Mr. Walker) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Chief of the Capitol Police to make available to the public semiannual reports on the functions and activities of the United States Capitol Police and to provide law enforcement statistics of the Capitol Police to the Director of the Bureau of Justice Statistics for incorporation in the National Incident-Based Reporting System, and for other purposes.1.Short titleThis Act may be cited as the Capitol Police Advancement Act of 2020.2.Semiannual reports on functions and activities(a)ReportsNot later than 60 days after the last day of each semiannual period, the Chief of the Capitol Police shall submit to Congress and make available to the public a detailed report of the functions and activities of the United States Capitol Police with respect to that period.(b)Operational status of functionsThe Chief shall include in each report under this section the following information with respect to each function under the jurisdiction of the United States Capitol Police during the period covered by the report:(1)The operational status of the function, including a description of operations.(2)A description of new policies and procedures affecting the function, including an assessment of the implementation of such new policies and procedures.(3)Plans for the future operations of the function.(c)Effective dateThis section shall apply with respect to the semiannual periods of October 1 through March 31 and April 1 through September 30 of each year, beginning with the semiannual period during which this section is enacted.3.Participation in collection and publication of Federal law enforcement statisticsUpon receiving a request from the Director of the Bureau of Justice Statistics to furnish information, data, and reports pursuant to section 301(d)(1)(C) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132(d)(1)(C)), the Chief of the Capitol Police shall provide such information, data, and reports to the Director.4.Inspector General(a)Budget independence(1)IndependenceSection 1004(c) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(c)) is amended by adding at the end the following new paragraph:(5)Budget independenceThe Chief of the Capitol Police shall include the annual budget request of the Inspector General of the Capitol Police in the budget of the Capitol Police without change..(2)Separate allocationFor fiscal year 2021 and each fiscal year thereafter, Congress shall provide, within the amounts made available for salaries and expenses of the United States Capitol Police, a separate allocation of amounts for salaries and expenses of the Office of the Inspector General of the Capitol Police.(b)Public availability of reportsSection 1004(c) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(c)), as amended by subsection (a)(1), is further amended by adding at the end the following new paragraph:(6)Public availability of reportsThe Inspector General shall make each of its reports available to the public in the same manner and to the same extent as the Inspectors General of the Library of Congress, the Government Publishing Office, the Government Accountability Office, and the Architect of the Capitol make reports of their respective offices available to the public. Nothing in this paragraph shall be construed to affect the authority of the Capitol Police Board with respect to the treatment of security information under section 1009 of the Legislative Branch Appropriations Act, 2005 (2 U.S.C. 1979)..5.Appeal of termination decisions(a)Special rules for terminationSection 1018(e)(1)(B) of the Legislative Branch Appropriations Act, 2003 (2 U.S.C. 1907(e)(1)(B)) is amended to read as follows:(B)Special rules for termination(i)In generalThe Chief may terminate an officer, member, or employee only after the Chief has provided notice of the termination to the officer, member, or employee and to the Capitol Police Board (in such manner as the Board may from time to time require) and the Board has approved the termination, except that—(I)the Board may not approve the termination prior to the expiration of the 10-day period which begins on the date the Board receives the notice;(II)during such 10-day period, the officer, member, or employee may file a written appeal of the termination with the Board; and(III)if the Board has not disapproved the termination prior to the expiration of the 30-day period which begins on the date the Board receives the notice, the Board shall be deemed to have approved the termination.(ii)No review of approvalThe approval of the termination of an officer, member, or employee by the Capitol Police Board under this subparagraph is final and may not be reviewed or appealed, or subject to grievance procedures, in any administrative or judicial forum, except that nothing in this clause may be construed to affect the procedures applicable under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.) to any claim alleging a violation of part A of title II of such Act (2 U.S.C. 1311 et seq.)..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to terminations approved by the Capitol Police Board on or after the date of the enactment of this Act.